Case 18-15883        Doc 31     Filed 10/15/18     Entered 10/15/18 09:43:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15883
         Dahniella Watkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/01/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/15/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15883             Doc 31            Filed 10/15/18    Entered 10/15/18 09:43:52              Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                            $0.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                    $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                 $0.00
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                $0.00

 Attorney fees paid and disclosed by debtor:                           $393.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim        Claim         Principal       Int.
 Name                                           Class   Scheduled      Asserted     Allowed          Paid          Paid
 AARON SALES & LEASE OW                     Unsecured           0.00           NA            NA            0.00        0.00
 ADT                                        Unsecured         260.00           NA            NA            0.00        0.00
 AFNI, Inc                                  Unsecured      3,653.00            NA            NA            0.00        0.00
 American InfoSource LP (agent for US Ce    Unsecured         873.66           NA            NA            0.00        0.00
 American InfoSource LP (agent for Verizo   Unsecured      2,901.51            NA            NA            0.00        0.00
 Americas Servicing Co                      Unsecured           0.00           NA            NA            0.00        0.00
 Americash Loans                            Unsecured         738.56           NA            NA            0.00        0.00
 Ashro                                      Unsecured      1,500.00            NA            NA            0.00        0.00
 Calvary SPV I, LLC                         Unsecured         459.98           NA            NA            0.00        0.00
 Calvary SPV I, LLC                         Unsecured         297.87           NA            NA            0.00        0.00
 Capital One                                Unsecured         360.41           NA            NA            0.00        0.00
 CAPITAL ONE AUTO FINAN                     Unsecured           0.00           NA            NA            0.00        0.00
 Cavalry Portfolio Services                 Unsecured         460.00           NA            NA            0.00        0.00
 Cavalry Portfolio Services                 Unsecured         298.00           NA            NA            0.00        0.00
 Citi Bank                                  Unsecured         385.00           NA            NA            0.00        0.00
 City of Chicago - Dept. of Finance         Unsecured         231.00           NA            NA            0.00        0.00
 City of Hometown                           Unsecured         200.00           NA            NA            0.00        0.00
 Credit Management LP                       Unsecured         554.00           NA            NA            0.00        0.00
 Credit One Bank                            Unsecured         453.00           NA            NA            0.00        0.00
 CREDITORS DISCOUNT & A                     Unsecured         315.00           NA            NA            0.00        0.00
 Dept Of Education/Neln                     Unsecured      3,257.00            NA            NA            0.00        0.00
 direct tv                                  Unsecured           1.00           NA            NA            0.00        0.00
 Duvera Financial                           Secured           500.00           NA         500.00           0.00        0.00
 Dvra Billing                               Unsecured           0.00           NA            NA            0.00        0.00
 Enterprise                                 Unsecured         149.00           NA            NA            0.00        0.00
 Fifth Third Bank                           Unsecured         750.00           NA            NA            0.00        0.00
 First Merit Bank                           Unsecured         293.44           NA            NA            0.00        0.00
 Jefferson Capital Systems                  Unsecured      2,958.00            NA            NA            0.00        0.00
 Jefferson Capital Systems LLC              Secured       18,338.00     16,321.00      16,321.00           0.00        0.00
 LA Fitness                                 Unsecured           1.00           NA            NA            0.00        0.00
 MID AM B&T C                               Unsecured         450.00           NA            NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-15883              Doc 31    Filed 10/15/18    Entered 10/15/18 09:43:52               Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim        Claim         Principal       Int.
 Name                                    Class   Scheduled      Asserted     Allowed          Paid          Paid
 Oak Harbor Capital II LLC           Unsecured         517.95           NA            NA            0.00        0.00
 Peoples Gas                         Unsecured         523.00           NA            NA            0.00        0.00
 PNC                                 Unsecured         100.00           NA            NA            0.00        0.00
 Progressive                         Secured        3,225.44            NA       1,000.00           0.00        0.00
 Santander Consumer USA              Unsecured      7,000.00            NA            NA            0.00        0.00
 Specialized Loan Servicing LLC      Secured             0.00    25,214.85      25,214.85           0.00        0.00
 Sprint                              Unsecured         434.34           NA            NA            0.00        0.00
 The Payday Loan Store of Illinois   Unsecured         558.99           NA            NA            0.00        0.00
 Total Visa                          Unsecured         400.00           NA            NA            0.00        0.00
 Vista Energy                        Unsecured         109.02           NA            NA            0.00        0.00
 Why not lease it                    Unsecured      2,800.00            NA            NA            0.00        0.00
 WOW                                 Unsecured           1.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                 $0.00                $0.00
       Mortgage Arrearage                                        $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                              $16,321.00                 $0.00                $0.00
       All Other Secured                                    $26,714.85                 $0.00                $0.00
 TOTAL SECURED:                                             $43,035.85                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                $0.00
        All Other Priority                                        $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $0.00                $0.00                $0.00


 Disbursements:

           Expenses of Administration                                   $0.00
           Disbursements to Creditors                                   $0.00

 TOTAL DISBURSEMENTS :                                                                                     $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15883        Doc 31      Filed 10/15/18     Entered 10/15/18 09:43:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
